Mayes, C. J.,
delivered the opinion of the court.
The Yazoo & Mississippi Valley Eailroad Company is not liable for any damage or loss sustained by McCall to his baggage. There was no delivery of this baggage to the Yazoo & Mississippi Valley Eailroad Company under the contract of carriage which it had with McCall to transport him to Learned. The record shows that Mr. McCall left Summerland as a fellow passenger on the Gulf & Ship Island Eailroad Company with one Hosey. McCall checked one trunk over the Gulf & Ship Island Eailroad to Jackson, and Hosey checked two; each having their separate baggage and separate checks. The bag gage seems to have arrived at its destination, and to have been received by the baggageman who acts as the joint agent of a number of roads running into a central or union station in Jackson. Both McCall and Hosey reached Jackson about 2 o’clock on the morning of the 28th of October, 1910. Mr. Hosey was bound for Ash-town, Ark., and Mr. McCall was bound for Learned, Miss. It was necessary for Hosey to take passage on the Alabama & Vicksburg Eailway in order to go to Ash-town, and McCall was to take passage on the Yazoo & Mississippi Valley Eailroad to Learned. On'the night after the train arrived in Jackson over the Gulf & Ship Island Eailroad, neither Hosey nor McCall made any demand for their baggage until the next morning. Hosey left for Arkansas over the Alabama & Vicksburg Eailway at 5:43. the next morning, and McCall left for Learned over the Yazoo & Mississippi Valley Eailroad at 6. Some time before 6 o’clock McCall bought a ticket over the Yazoo & Mississippi Valley Eailroad and went with his baggage check and presented it to the Yazoo & *831Mississippi Valley Railroad for the purpose of having his trunk checked to Learned. By mistake McCall’s trunk had been checked to Arkansas as a part of Hosey’s baggage. The baggageman took the check, but almost, immediately discovered that through mistake McCall’s trunk had been checked as a part of Hosey’s baggage, and was then on its way to Arkansas. The baggageman ,tried to stop the trunk, but failed so to do, and it was not until nearly two months afterwards that the trunk was found and sent to Learned. When received, the contents had been rifled to some extent. McCall made no' demand on the Gulf & Ship Island Road for his baggage until he had purchased his ticket over the Yazoo & Mississippi Valley Road, and at the time it was not in the depot, but had been sent away as a part of the baggage of Hosey, and, as a matter of fact, the Yazoo & Mississippi Valley Railroad agents never did have any control over his baggage, nor was it ever taken possession of by, or delivered to, them.
As to all personal baggage of a passenger, the carrier is liable as a common carrier of goods from the time it is delivered to it, and it takes possession; but it cannot be liable until this is done. When McCall purchased his ticket over the Gulf & Ship Island Railroad, and had his baggage checked and delivered into the possession of the Gulf & Ship Island Railroad, it was the duty of that road to care for the baggage until it arrived at its destination, and afterwards until it had been delivered to Mm. It is immaterial that the baggage agent was the joint agent of all these roads. This might have bearing-on the liability of the roads to each other under whatever contract or arrangement they might have between -themselves, if they have any, but does not relieve any road of its duty to fulfill its own contract of carriage with its own passengers to care for their baggage. It follows, therefore, that the court should have given a peremptory instruction to find for -the defendant.
Reversed and remanded.